DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 11, 13-14, 16-17, and 19 are pending and under examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Claim Objections
Claim 7 is objected to because of the following informalities: the claim substantially repeats a limitation of claim 1 “wherein the electrically conductive components comprise carbon nanofiber; graphene nanoplatelets; or conductive metal particulates that comprise one or more of silver and copper”. 
However, Claim 1 already requires that the “one or more electrically conductive components” are “selected from the group consisting of  . . . . conductive metal nanoparticulates”  
Thus it seems the claim should read “wherein the electrically conductive components comprise conductive metal nanoparticulates that comprise one or more of silver or copper” as this would not preclude the selection of carbon nanofibers or graphene nanoplatelets as one of the “or more” components selected under the BRI of claim 7, while not repeating the redundant language of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (WO 2014/210584 A1), hereinafter Stolyarov, in view of Meyer (US 2011/0272646), and further in view of Friend (US Patent No. 5,098,771). 
Regarding claims 1-2, Stolyarov discloses a composition comprising an electrically conductive polymer composite comprising: (a) one or more polymers (solid polymer dispersion media) (par. 0029-0030), in a range of 70-85% (or 65-98.9%), overlapping with the claimed ranges as in claims 1-2, and either PLA, PCL, or PHA (par. 0030, 0110, 0117) and as a particulate matter (in a solid dispersion); 
(b) one or more electrically conductive components (graphene dispersants) as graphene nanoplatelets (par. 0021-0022, 0025, 0110, 0117) in an amount of 10-25%, overlapping with the claimed range;
(c) one or more plasticizers in an amount of 5-25%, overlapping with the claimed range (par. 0034, 0110, 0117); 
(d) one or more thermal stabilizers (par. 0037) in an amount that is not specified;
(e) one or more particulate fillers (par. 0033) which can be of nanoscopic dimensions or of microscopic dimensions (par. 0023 defines nanoscopic) also in an amount that is not specified;
and with respect to (f), Stolyarov teaches dispersing the graphene components throughout the “dispersion” as to increase the electrical conductivity of the material (par. 0101, 0103, 0105-0106, 0125, 0131, 0146-0147). Resistivity is known in the art to be inversely related to conductivity (as the resistivity of a material increases, its conductivity decreases). Thus, likewise, when the conductivity is rising, the resistivity is falling. Additionally or alternatively, please see below. 

It also has been held that where the prior art discloses a range that overlaps with the claimed range as discussed above with respect to the components above, a prima facie case of obviousness exists. Accordingly, with respect to the disclosed overlapping ranges above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the components listed above are within the ranges above, as required in the claim. 
Stolyarov does not explicitly disclose the amount of thermal stabilizer or particulate filler material as required in claim 1. 
However, Meyer discloses a similar composition comprising a polymer and an electrically-conductive additive material (Meyer, par. 0023-0024, 0027-0028). Meyer is similar to Stolyarov, in that Meyer further discloses 0-0.2% by weight of (phosphine) thermal stabilizer (par. 0025, 0030, 0079-0081, 0086), overlapping with the claimed range, and 0-8% by weight of a further auxiliary substance or additive (par. 0031, 0126-0128) which can be titanium oxide as described in the passage, which means that it (the auxiliary substance or additive of Meyer) would correspond with this same “filler” component of Stolyarov. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Meyer into the composition of Stolyarov above because both are concerned with the production of polymer composites with graphene-like additives as to give the material electrical conductivity and have electrically conductive applications. Accordingly, one of ordinary skill in the art would have found it obvious to have added the filler 
Additionally or alternatively with respect to the resistivity as “no greater than 1 ohm-cm” as required in claim 1, with respect to a similar material (Friend, 1:35-1:36) that is designed to be conductive, Friend discloses a similar composite material (Friend, 4:5-4:9) with a thermoplastic polyester resin material, further including graphene “fibrils” which are designed to bring the material from a resistivity of above 1 ohm-cm to below 1 ohm-cm as is claimed (Friend, 1:54-2:3, 4:5-4:28). 
One of ordinary skill in the art would have recognized that the fibrils of Friend function similarly to the graphene/carbon/metal particles of Stolyarov/Meyer above, and therefore, it would have been obvious to one of ordinary skill in the art to have specified that the resulting volume resistivity (in a material that is likewise designed to be conductive as in Stolyarov above) is not greater than about 1 ohm-cm, as explained in Friend, upon addition of the electrically conductive components, as is claimed, in accordance with the discussion of Stolyarov above. 
Regarding claims 3-5, Stolyarov/Meyer/Friend discloses the subject matter of claim 1, and further discloses that the thermoplastic materials are PLA (as in claim 3), polyhydroxyalkanoate (PHA) (as in claim 4), and specifically poly-beta-hydroxybutyrate (PHB) (as in claim 5) (Stolyarov, par. 0029-0030). 
Regarding claim 7, Stolyarov/Meyer/Friend discloses the subject matter of claim 1, and the range of 10-25% above also overlaps with the 8-13% range as required in claim 7, and thus would be met by the same analysis as above in claim 1. Furthermore, Stolyarov/Meyer/Friend discloses the use of copper or silver particles (Stolyarov, par. 0124-0126), which would meet this 
Regarding claims 11 and 13, Stolyarov/Meyer/Friend discloses the subject matter of claim 1, and further discloses the titanium oxide (Stolyarov, par. 0033; Meyer, par. 0128) filler additives. The overlapping range in claim 1 above of 0-8% of additive (from Meyer) also overlaps with the range in claim 11, and thus would be considered met by the same analysis as in claim 1 above. 
Regarding claims 14 and 16, Stolyarov/Meyer/Friend discloses the subject matter of claim 1, with the range of claim 14 also being rendered obvious by the same teachings as in claim 1 above with the 5-15% range in the claim also overlapping with the 5-25% of plasticizer as described above, and Stolyarov/Meyer further discloses the tributyl citrate plasticizer (Stolyarov, par. 0117) as required in both claims 14 and 16. As such, it would have been obvious with respect to the overlapping range for the same reasons set forth above in claim 1.
Regarding claims 17 and 19, Stolyarov/Meyer/Friend discloses the subject matter of claim 1, and further discloses the phosphine compounds including TPP and TNPP as stabilizer (Meyer, par. 0079-0081), with the range of 0.1-1% as claimed overlapping with the 0-2% of stabilizer above (from Meyer). As such, it would have been obvious with respect to the overlapping range for the same reasons set forth above in claim 1. 
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Section 112(a) support is present for the instant amendment to the claims in at least par. 0091 of the specification as filed. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742